         Case 1:19-cr-00472-PAC Document 94 Filed 10/30/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       October 30, 2020

By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

       The Government writes respectfully in connection with the letter filed by defendant
Tagliaferro concerning litigation over his third-party subpoena to the District Council of New York
City and Vicinity of the United Brotherhood of Carpenters and Joiners of America (the “District
Council”).

        At the outset, the Government notes that it is not a party to that dispute, and it takes no
position with respect to the defendant’s subpoena. This letter is submitted solely for the purposes
of (i) correcting a misstatement by Tagliaferro’s counsel and (ii) noting the Government’s
objection to the defendant’s alternative proposal to compel the Government to receive the District
Council’s files, review those files on behalf of the defense, and produce any documents
purportedly helpful to the defense.

        First, Tagliaferro’s counsel’s suggestion that “the Government has received absolutely no
documents from the IG” is incorrect. (ECF No. 92 at 2 (emphasis in original).) To the extent “the
IG” refers generally to the District Council, the Government previously obtained – and produced
in discovery – documents from the District Council pursuant to its own subpoena. Additionally,
the Government has, during the course of this investigation, periodically received documents from
the union’s monitor and office of the inspector general, which have been or will be produced
sufficiently in advance of trial; these documents in the Government’s possession do not, however,
appear to implicate the categories of information set forth in Tagliaferro’s most recent articulation
of his request. (See ECF No. 92 at 1–2.)

        Second, the Government respectfully notes its objection to the defendant’s suggestion that
“this Court could direct the District Council to disclose all of its files, or at least all those files
discussing Defendant Tagliaferro, to the Government, thereby placing the onus on the Government
to evaluate the material consistent with its indisputable obligations under Brady and its progeny.”
(ECF No. 92 at 3 (emphasis in original).) The defendant does not cite – and the Government is
         Case 1:19-cr-00472-PAC Document 94 Filed 10/30/20 Page 2 of 2

                                                                                          Page 2


not aware of – any authority permitting a defendant to compel the Government to conduct portions
of the defense’s independent investigation by receiving, reviewing, and producing documents that
are not in its possession, custody, or control.

       In any event, the defendant’s argument misses the point by seeking to “plac[e] the onus on
the Government” to review the documents he has subpoenaed. The litigation between the
defendant and the District Council concerns whether the District Council should be required to
produce certain categories of documents in this case – a determination that implicates, at a
minimum, the business, confidentiality, and resource considerations of the District Council, which
considerations the Government is poorly positioned to evaluate. As noted above, the Government
takes no position on the resolution of that question.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney
                                                    Southern District of New York

                                             By:                /s/
                                                    Thomas A. McKay / Jarrod L. Schaeffer
                                                    Assistant United States Attorneys
                                                    Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
